NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         DEC 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JATINDER SINGH,                                 No.    16-71734

                Petitioner,                     Agency No. A088-390-353

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jatinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely, where he filed the motion more than two years after his final

administrative order of removal, failed to establish the due diligence required for

equitable tolling of the filing deadline, and failed to present sufficient evidence of

materially changed country conditions in India to qualify for the regulatory

exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(2)-(3); Avagyan v.

Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to a

petitioner who is prevented from timely filing a motion to reopen due to deception,

fraud or error, as long as the petitioner exercises due diligence in discovering such

circumstances); Najmabadi, 597 F.3d at 988-90 (new evidence lacked materiality).

      In light of our disposition, we do not reach Singh’s remaining contentions

regarding the alleged ineffectiveness of prior counsel or eligibility for relief. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Singh has waived his contention that the BIA ignored evidence submitted

with his motion. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011)

(issues not raised in an opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           2                                     16-71734